                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
PRUDENCIO ROBERT FELIPA,

                       Plaintiff,

v.                                                              Case No: 6:18-cv-1519-Orl-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
       Prudencio Robert Felipa (Claimant) appeals the Commissioner of Social Security’s final

decision denying Claimant’s application for disability insurance benefits and supplemental

security income. Doc. 1. Claimant argues that the Administrative Law Judge (ALJ) erred by

failing to fully and fairly develop the record in this case by failing to order a consultative

examination. Doc. 17 at 6-9. Claimant requests that the Court remand the case for further

administrative proceedings. Id. at 12. For the reasons set forth below, the Commissioner’s final

decision is AFFIRMED.

       I.      Procedural History

       On July 19, 2016, Claimant filed applications for a period of disability, disability insurance

benefits, and supplemental security income. R. 16. The applications were denied initially and

again upon reconsideration. R. 16. Claimant filed a written request for a hearing, and, on January

9, 2018, Claimant appeared and testified at the hearing. R. 16. At the hearing, Claimant was

represented by an attorney. R. 16. On April 2, 2018, the ALJ found that Claimant was not disabled

within the meaning of the Social Security Act from April 15, 2016, through the date of the decision.
R. 21. Claimant requested that the Appeals Council review the ALJ’s decision, and the Appeals

Council denied review. Therefore, the ALJ’s decision became the Commissioner’s final decision.

This appeal followed.

       II.     The ALJ’s Decision

       In the ALJ’s decision, the ALJ found that Claimant has the following severe impairments:

vision loss and sickle cell anemia. R. 18. The ALJ determined that Claimant does not have an

impairment or combination of impairments that meets or medically equals the severity of any listed

impairment. R. 18-19. In so finding, the ALJ noted that “The claimant's blindness of the right eye

fails to meet or medically equal sections 2.02, 2.03, or 2.04, because there has been no

ophthalmology consultation or evaluation.” R.19. The ALJ then found that Claimant has the

Residual Functional Capacity (RFC) to perform as defined in 20 C.F.R. §§ 404.1567 and 416.9671

with the following specific limitations:

       except occasional balancing, stooping, kneeling, crouching, crawling, and climbing
       ran1ps and stairs, but never ladders, ropes, or scaffolds. Avoid: work at heights,
       work with dangerous machinery and tools, and overhead reaching; vision should
       not be used on the right side, as well as right peripheral vision; and, no vision acuity
       is available beyond arm's reach. Work tasks should be learned in 90 days.

R. 19. Based on these findings, and on the vocational expert’s testimony at the hearing, the ALJ

determined that Claimant is capable of performing his past relevant work as a food assembler,

kitchen. R. 21. Thus, the ALJ found that Claimant was not disabled from April 15, 2016, through

the date of the decision. R. 21.




1
  Light work is defined as “lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the ability to do substantially all of
these activities.” 20 C.F.R. §§ 404.1567(b), 416.967(b).



                                                -2-
       III.    Standard of Review

       The scope of the Court’s review is limited to determining whether the Commissioner

applied the correct legal standards, and whether the Commissioner’s findings of fact are supported

by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)

(quotations omitted). The Commissioner’s findings of fact are conclusive if they are supported by

substantial evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Lewis

v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole,

taking into account evidence favorable as well as unfavorable to the Commissioner’s decision,

when determining whether the decision is supported by substantial evidence. Foote v. Chater, 67

F.3d 1553, 1560 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment

for that of the Commissioner, and, even if the evidence preponderates against the Commissioner’s

decision, the reviewing court must affirm it if the decision is supported by substantial evidence.

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

       IV.     Discussion

       Claimant argues that the ALJ failed to fully and fairly develop the record by failing to order

a consultative examination by an ophthalmologist to determine whether Claimant’s visual

impairment equaled or exceeded the requirements of Listings 2.02, 2.03, or 2.04. Doc. 17 at 8-9.

Claimant asserts that “multiple providers” opined that Claimant should be seen by an

ophthalmologist “for an evaluation for his right eye blindness.” Id. at 7. But Claimant never

obtained such an evaluation, and the ALJ did not order one; Claimant asserts in the Joint Brief that

he could not afford the evaluation, citing to evidence of his indigency from his hearing testimony.

Id. at 8. Thus, the Claimant asserts that the ALJ’s erred by determining that Claimant did not meet




                                               -3-
the requirements of Listings 2.02, 2.03, or 2.04 on the basis that “there has been no ophthalmology

consultation or evaluation.” R.19.

       In response, the Commissioner asserts that the ALJ was not required to further develop the

record because the record contained sufficient evidence for the ALJ to make an informed decision.

Doc. 17 at 9-11. Further, the Commissioner states that Claimant failed to establish any evidentiary

gaps in the record, or prejudice from any alleged gap, and that Claimant’s argument amounts to

speculation that a consultative examination may provide evidence in support of the claim. Id.

       The ALJ has a basic duty2 to develop a full and fair record. Graham v. Apfel, 129 F.3d

1420, 1422 (11th Cir. 1997). This duty generally requires the ALJ to gather the claimant’s medical

records for at least the 12 months preceding the month in which the application was filed, and to

order consultative examinations when such examinations are necessary for an informed

decision. See 20 C.F.R. § 416.912(b)(1). To establish that the ALJ failed to develop a full and

fair record, it must be shown that there is an evidentiary gap in the record. Graham, 129 F.3d at

1423 (citing Brown, 44 F.3d at 934-35). The presence of an evidentiary gap alone is not enough;

the evidentiary gap must also result in unfairness or clear prejudice. Id. The court will remand

the case for further development of the record only after an evidentiary gap and unfairness or clear

prejudice are established by the claimant. Id.

       In the Joint Brief, Claimant never actually discusses the substance of the particular Listings

at issue. But a review of those Listings is critical to determining whether the ALJ erred by failing

to order a consultative examination by an ophthalmologist to determine whether Claimant met the



2
  The ALJ’s basic duty turns into a “special duty” when the claimant is not represented by an
attorney. See Graham, 129 F.3d at 1422-23. Here, Claimant was represented by counsel at the
hearing. Therefore, the ALJ in this case only had a basic duty to develop a full and fair record.
And Claimant, who was represented by counsel at the hearing, made no objection to the record
evidence and made no request for a consultative evaluation or any further evidence. R. 28-48.



                                                 -4-
requirements of those Listings 2.02, 2.03 and 2.04. Indeed, each of those Listings sets forth visual

acuity requirements for the better eye. See Pt. 404, Subpt. P, App. 1 §§ 2.02, 2.03, and 2.04. Thus,

even assuming the veracity of Claimant’s argument that “multiple providers” opined that Claimant

should be seen by an ophthalmologist “for an evaluation for his right eye blindness,” none of those

opinions related to an evaluation of Claimant’s better eye, i.e. Claimant’s left eye. Thus, those

opinions concerning further evaluations of Claimant’s right eye are inapposite in relation to the

particular Listings at issue. There is no doubt that Claimant is legally blind in his right eye; the

RFC explicitly takes this into consideration in setting forth the limitations. However, Claimant

provides absolutely no argument or evidence that any medical provider opined concerning any

limitation or need for further evaluation of Claimant’s left eye, the one that would be at issue in

regard to Listings 2.02, 2.03, and 2.04. In fact, the only mention of Claimant’s left eye – i.e. his

better eye – in Claimant’s argument section of the Joint Brief is the concession that Claimant “did

not have any complaints of left eye problems.” Doc. 17 at 7. Thus, Claimant fails to identify any

evidentiary gap in the record and his argument is entirely speculative.

       Regardless, there was substantial evidence in the record to support the ALJ’s decision. In

his decision, the ALJ considered the subjective complaints of Claimant, the medical evidence of

record, and the opinions of Claimant’s consultative examiners. R. 19-21. Considering Claimant’s

medical and non-medical evidence as a whole, the record was sufficient for the ALJ to make his

final decision. Indeed, Claimant explicitly testified at the hearing that he had no issues concerning

his left eye. R.38. Where evidence is sufficient, the ALJ need not require additional consultative

examinations. 20 C.F.R. § 404.1250(b). Based on the sufficiency of Claimant’s medical records,

the ALJ’s failure to require further consultative testing does not create an evidentiary gap in the

record. Even if there was an evidentiary gap, Claimant did not establish that any such failure by




                                                -5-
the ALJ resulted in unfairness or clear prejudice. There is simply no discussion by Claimant about

how the ALJ’s conclusion that Claimant did not meet the requirements for any listing would have

changed had the ALJ ordered further testing; therefore, the challenge is waived. See, e.g., Jacobus,

2016 WL 6080607, at *3 n.2 (stating that claimant’s perfunctory argument was arguably

abandoned).    Here, Claimant complains that the ALJ failed to obtain an ophthalmological

evaluation concerning Listings 2.02, 2.03, and 2.04, but those Listings relate to limitations to a

claimant’s better eye, not a claimant’s worse eye. There is no indication that Claimant had any

limitations in relation to his better eye, making it speculative that an ophthalmological evaluation

would provide any evidence in support of Claimant’s arguments. See R. 38 (Claimant testified

that “I'm blind in one eye, in my right eye, but I can see find [sic] out of my left eye.”). Further,

there is simply no discussion by Claimant about how the ALJ’s conclusion that Claimant did not

meet the requirements for the Listings at issue would have changed had the ALJ ordered the

consultative examination. Thus, the ALJ’s failure to require such an evaluation, in light of the

record as a whole, does not amount to an evidentiary gap, much less one resulting in unfairness or

clear prejudice. See, e.g., Graham, 129 F.3d at 1423 (citing Brown, 44 F.3d at 934-35).

       V.      CONCLUSION

       For the reasons stated above, it is ORDERED that:

            1. The final decision of the Commissioner is AFFIRMED; and

            2. The Clerk is directed to enter judgment in favor of the Commissioner and against

               Claimant and close the case.

       DONE and ORDERED in Orlando, Florida on December 2, 2019.




                                                -6-
Copies furnished to:

Counsel of Record

The Court Requests that the Clerk
Mail or Deliver Copies of this order to:

The Honorable Pamela Houston
Administrative Law Judge
c/o Office of Disability Adjudication and Review
SSA ODAR Hearing Ofc
3505 Lake Lynda Dr
Suite 300
Orlando, FL 32817-9801




                                             -7-
